Citation Nr: 0948270	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-37 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress syndrome (PTSD), 
anxiety, and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1966 to December 1968.  Service in the Republic 
of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied service connection 
for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) credible supporting evidence that a claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between the current PTSD symptomatology and 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009); see also Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case the evidence of record indicates that the 
Veteran has been diagnosed with PTSD. 

With respect to the crucial element (2) pertaining to in-
service stressors, the Veteran's service personnel records 
indicate that he served in Vietnam from March 26, 1968 to 
December 21, 1968, and that his military assignments included 
duties as a heavy vehicle driver.  The service records do not 
indicate combat participation, combat injury, or receipt by 
the Veteran of a combat citation.

The Veteran has submitted multiple statements describing the 
circumstances surrounding his alleged stressors.  
Specifically, the Veteran has indicated that: 1) he knew two 
soldiers who were killed in an ambush on November 21, 1968; 
2) he witnessed a truck run over a Vietnamese girl; 3) the 
597th transportation company regularly came under attack and 
was subject to ambushes, sniper fire, and land mines; 4) on 
or around May 12, 1968 the Veteran's convoy was ambushed 
between An Khe and Pleiku, and; 5) on August 23, August 31 
and September 10 the Veteran's convoy was ambushed at Bridge 
329 on highway 1.

Concerning the Veteran's first alleged stressor, that he knew 
two soldiers who were killed in a November 21, 1968 ambush, 
the evidence of record does not indicate that the Veteran was 
present during this ambush or that he witnessed the soldiers 
die.  In fact, while the Veteran indicated that these 
individuals served with him in the 27th transportation 
battalion, an article he submitted states that they were 
assigned to the 2nd transportation company; the Veteran's 
service personnel records indicate that he served with the 
597th transportation company.  The Board is of course aware 
that peripheral involvement in, or knowledge of, combat-
related incidents may constitute PTSD stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); see also 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  

Concerning the Veteran's second alleged stressor, in an 
August 2006 statement the Veteran indicated that during the 
summer of 1968, while on a shuttle run, the truck ahead of 
him ran over a Vietnamese girl.  The Veteran stated that he 
"jumped from [his] truck" but the girl was already dead.  
He further indicated that he was immediately surrounded by 
angry Vietnamese.  In support of his claim the Veteran has 
submitted a December 2006 statement from J.E.Q., who 
indicated that "after picking up a loaded trailer at DeLong 
Pier in Qui Nhon, he came across a Vietnamese girl who had 
been killed" in "late 1968".  J.E.Q. stated that 
"according to eye witnesses, she had been hit by a truck."  
The Board notes that J.E.Q. is unable to confirm the death of 
the young girl, but only that he was told that the young girl 
he saw was hit by a truck.  

With respect to the Veteran's third alleged stressor, the 
Veteran has made several statements indicating that he came 
under attack or that members of his convoy were wounded 
and/or killed.  He has also submitted a December 2006 
statement from E.L.L. which indicated that his company was 
frequently attacked.  In May 2005 the Veteran indicated that 
two members of his unit were wounded and one was killed 
between March 1968 and December 1968.  He has not provided 
the names of those wounded or killed or the location of the 
event.  

Concerning the Veteran's fourth alleged stressor, the Veteran 
indicated that on or around May 12, 1968 while traveling 
between An Khe and Pleiku, he was ambushed with M-79 
automatic weapons fire and that one driver was wounded.  
See an August 2006 stressor statement.  The Veteran further 
stated that on the way back he hit and killed a Vietnamese 
boy who was riding a bike.  While the Board notes that the 
death of the Vietnamese boy would be impossible to verify, it 
is possible to verify that the Veteran's unit, the 597th 
transportation company, was ambushed on or around May 12, 
1968.  

With respect to the Veteran's fifth alleged stressor, the 
Veteran has alleged that his convoy was ambushed on August 
23, 1968, August 31, 1968 and September 10, 1968 at Bridge 
329 on highway 1 to Bong Song.  See the July 2006 stressor 
statement. 

The record does not indicate that an attempt has been made to 
verify any potentially verifiable reported stressors.  

The Board also observes that the Veteran has stated that he 
is in receipt of disability benefits from the Social Security 
Administration (SSA) based on his PTSD.  See an April 2006 
report of contact.  Medical records associated with any such 
decision may shed light on the nature of the Veteran's 
claimed disability.  An effort should therefore be made to 
obtain such records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) [VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight in determining whether to award or deny VA disability 
compensation benefits]. 

In addition, the Veteran should be provided the opportunity 
to submit any additional information he deems relevant to 
establishing any additional claimed stressors.  If any newly 
received information regarding any additional claimed 
stressors is sufficiently specific, the RO should request 
verification from the U.S. Army and Joint Services Records 
Research Center (JSRRC).

Accordingly, the case is REMANDED for the following action:

1.  VBA should attempt to verify through 
CURR or other appropriate records 
repository the Veteran's claim that the 
597th transportation company was ambushed 
on occasions during the period from March 
26, 1968 to December 21, 1968, and that 
members of his unit were wounded or 
killed.  In this regard, VBA should 
attempt to obtain unit history and daily 
log reports from his unit for this time 
period to corroborate his assertions.  In 
particular, VBA should request 
verification that the 597th transportation 
company was ambushed on March 12, 1968 
while traveling between An Khe and Pleiku, 
and on August 23, 1968, August 31, 1968 
and September 10, 1968 at Bridge 329 on 
highway 1.  

2.  VBA should contact the SSA for the 
purpose of obtaining all decisions and 
records from that agency that pertain to 
the Veteran's claim for disability 
benefits.  Any records so obtained should 
be associated with the Veteran's VA claims 
folder.  Any notice from SSA that these 
records are not available should be noted 
in the Veteran's claims folder.

3.  After the above requested development, 
VBA must make a specific determination as 
to whether any reported stressor is deemed 
verified.  Such determination must be 
documented in the record.

4.  The Veteran should then be accorded an 
examination by an appropriately qualified 
medical professional, who should review 
the Veteran's claims file and ascertain 
whether any psychiatric disorder is 
currently manifested and, if so, the 
appropriate diagnosis thereof.  If PTSD is 
diagnosed, the examiner should identify 
the verified stressor(s) that form the 
basis for that diagnosis.  If a 
psychiatric disorder other than PTSD is 
diagnosed, then the VA examiner should 
provide an opinion as to whether it is at 
least as likely as not that such 
psychiatric disorder was incurred in 
service or is otherwise related to 
service.  A report of the examination 
should be associated with the Veteran's VA 
claims folder.

5.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the Veteran's claim for 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  If the benefits sought on appeal 
remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

